Citation Nr: 0024710	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation greater than 20 percent for a 
diabetes mellitus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1939 to 
September 1945 and from May 1949 to January 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision (RD) of 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an increased rating 
for diabetes mellitus.  Additional evidence was considered in 
a January 1996 RD, and a 20 percent evaluation for diabetes 
mellitus was established.  However, as this was less than the 
maximum benefit available, and that increase did not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was subsequently remanded in May 1997 for further 
development of the evidence. 


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased evaluation of a diabetes 
disability has been developed.  

2.  Service-connected diabetes mellitus is manifested 
primarily by the need for a restricted diet, and oral agents; 
the requirement for insulin or considerable loss of weight is 
not shown.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
service-connected diabetes mellitus are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.119, Diagnostic 
Code 7913 (1995); 38 C.F.R. Part 4, § 4.119, Diagnostic Code 
7913 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for increased evaluation for diabetes 
mellitus (diabetes) is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991) but inasmuch as he has not alleged that 
any records of probative value are available and should be 
obtained by the RO, the duty to assist in the evidentiary 
development of the claim, mandated by 38 U.S.C.A. § 5107(a) 
has been satisfied.

The veteran's diabetes was first diagnosed in service, and 
that service connection was established by means of a May 
1973 rating decision.  It was noted that the veteran's 
diabetes was controlled by diet alone, and a 10 percent 
disability rating was established.  

On VA rating examination in October 1995 the veteran reported 
starting oral medications in the early 1980s, at which time 
he also attended a diabetes education class at the Salem VA 
Medical Center.  His glucose levels were noted to be high, 
and his oral medications were doubled from the previous 
month.  The veteran reported that he was impotent, but that 
his eyes were normal.  The examiner revealed that he 
reportedly had no episodes of ketoacidosis or hypoglycemic 
reactions.  The veteran denied vascular deficiencies, 
although the examiner noted that his pedal pulses were faint, 
the popliteals were faint, and the femorals were 2+.  It was 
noted that currently, insulin was not required.  The examiner 
reported that the veteran restricted his activities.  Non-
insulin dependent diabetes mellitus, not well controlled with 
diet or oral medications, was diagnosed.  The examiner opined 
that the diabetes appeared to be getting worse with time.  

A treatment record dated July 1996 shows that the veteran 
reported that his blood sugars were in the 140s, and that his 
sensation of burning in his foot had improved since his 
Glucotrol had been increased.  A November 1996 treatment 
record shows that the veteran's reported his sugar levels 
fluctuated from a low of 172 to 300, his current blood 
glucose was 180, and that his diabetes was not controlled.  

An optometry report dated January 1997 shows that the veteran 
was assessed with: (1) mild cortical cataract, OD [right 
eye]; (2) [diabetes mellitus without] retinopathy; and 
(3) slight refractive changes.  A pre-admission clinic 
report, dated July 1997, notes that his diabetes was in 
moderate control.  

An optometry record, dated March 1997, shows that the veteran 
was seen for a problem with his glasses, after he noted 
blurring of his distant vision.  The examiner noted that his 
blood glucose was 285 three days ago, and that one day ago it 
was 147.  The assessment was diabetic refractive shift 
measuring some refraction on old prescription today.  A 
follow up record, dated April 1997, shows an assessment of 
diabetic refractive shifts, and notes that the veteran may 
have to switch between his glasses depending on refraction, 
and that better control of his diabetes was urged.  

On VA rating examination in December 1997 the veteran 
reported that his blurred vision "comes and goes," that he 
had constant tingling in both feet, and that both of his 
ankles would swell.  

The veteran did not manifest any ketoacidosis and, as to 
hypoglycemic reactions, the veteran had to take sugar 
occasionally.  Occasionally, he might become a little dizzy 
and sweaty.  The veteran weighed 6 1/2 pounds less over the 
last year and, although he was on a restrictive diet, there 
was some question about whether he adhered to an appropriate 
diet.  Recent knee surgery certainly restricted his 
activities and the examiner was surprised that the veteran 
could even walk well following the recent surgery replacing 
his knee. 

The veteran took Metformin tablets, 500 mg twice daily; and 
Glipizide XL, 10 mg every day, which was double the dosage he 
took as of October 1997.  The veteran visited his diabetic 
care provider every three months, and occasionally had 
perianal pruritus.  He also reportedly had loss of strength.  

The neurological examination was normal; however, an eye 
examination revealed a cataract in the right eye, and an 
early cataract in the left eye.  The fundus of the right eye 
could not be visualized, and the left eye fundus was 
difficult to see, but what could be seen appeared to be 
normal.  He had 1+ pitting edema of both ankles, +1 pitting 
edema in the right lower leg to the mid-calf anteriorly, and 
he had deep venous thrombosis.  There was no ulceration of 
the feet, the color of both feet was good, and he had good 
pulses of both feet, but they were cool to the touch.  Light 
touch sensation was decreased in the right medial foot, and 
pain sensation was decreased in the medial and lateral 
aspects of the right foot.  An EKG revealed a right bundle 
block, probably inferior infarction, but there was a normal 
sinus rhythm and a chest X-ray revealed no evidence of heart 
enlargement.  His laboratory reports revealed slight anemia 
and slightly elevated glucose.  The diagnoses were: (1) mild 
anemia; (2) non-insulin dependent diabetes, good control; 
(3) cataracts, both eyes, worse on right; and (4) impotence.  

The examiner further addressed the question of whether and to 
what extent the veteran had to restrict his activities due to 
diabetes, and stated that: 

The veteran is 75 years of age...[b]ased on the 
diabetes itself, he has good control of the 
diabetes; and he is not having any real problems 
except for the problem of impotence.  He does have 
some degenerative joint disease in the right foot 
and calcaneal spurring in both feet that would limit 
his activity.  I cannot say that [they] are directly 
due to the diabetes.  He has had both knees 
replaced, and this certainly would contributed to 
[a] decrease in his activities.  We know that [his] 
diabetes is under good control at this time because 
[ ] the surgical procedures on the knees have been 
accomplished without any apparent complications at 
this time.  

The examiner noted, in summary, the veteran's restriction of 
activity due to diabetes itself, was minimal.  Responding 
specifically to the question of whether the veteran's 
condition now required insulin, the examiner indicated it did 
not, "but he has doubled his oral medication.  He has a 
strong family history of severe diabetes, and most of the 
family members require insulin.  This would suggest that in 
the near further this veteran will also require insulin for 
management of his diabetes."  

A treatment record dated February 1998 shows that the 
veteran's diabetes was assessed as stable.  An eye clinic 
note dated April 1998 shows that the veteran was assessed 
with mild cortical cataracts, [both eyes], and [diabetes 
mellitus without] retinopathy.  An April 1999 eye clinic 
treatment record shows that the veteran was assessed with 
mild cataracts, [both eyes]; asteroid hyolosis, [both eyes], 
with photophobia; glaucoma suspect, and [diabetes mellitus, 
without] retinopathy.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
practicable determined, the average impairment of earning 
capacity.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximate 
the criteria require for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Diagnostic Code 
7913 sets for criteria for the evaluation of diabetes.  

The veteran filed his claim for an increased evaluation of 
his diabetes in August 1994.  Revisions to the regulations 
pertaining to the endocrine system, including the criteria 
for evaluating diabetes mellitus, were made effective in May 
1996.  The Board notes that, in this case, if the May 7, 1996 
amendment is found to be more favorable to the veteran, that 
provision would apply to the periods from and after May 7, 
1996, and the prior regulations would apply to the periods 
preceding May 7, 1996.  See VAOPGPREC 3-2000; Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

The determination of whether an intervening regulatory change 
is more favorable to the veteran can, in some cases, be 
resolved merely by facial comparison of the two versions, 
without regard to the specific facts of the particular case.  
See Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991) 
(finding that "clear intent" of 1988 amendment to rating 
schedule was to require increased rating if evidence remained 
unchanged).  As noted in VAOPGCPREC 11-97, however, there may 
also be cases in which the determination can be made only by 
examining the application of both versions to the facts of a 
particular case to determine which version is more favorable.  

Prior to the May 7, 1996 revisions to the rating criteria, 
the current 20 percent evaluation for a diabetes disability 
was assigned where a moderate disability was present, with 
moderate insulin or oral hypoglycemic agent dosage, and 
restricted (maintenance) diet, without impairment of health 
or vigor or limitation of activity. A moderately severe 
disability, that is, one that required a large insulin 
dosage, restricted diet, and careful regulation of 
activities, i.e. avoidance of strenuous occupational and 
recreational activities, was evaluated as 40 percent 
disabling.  A severe degree of disability, with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength, and with mild complications, 
such as pruritus ani, mild vascular deficiencies, or 
beginning diabetic ocular disturbances was evaluated as 60 
percent disabling.  A 100 percent rating was assigned for 
pronounced disability, where the diabetes was uncontrolled, 
that is, with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and regulation of 
activities; with progressive loss of weight and strength, or 
with severe complications.  A note to that Diagnostic Code 
stated that definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment, or 
definitely established arteriosclerotic focalizations would 
be rated separately.

Under the revised criteria, the current 20 percent rating is 
assigned when diabetes requires insulin and a restricted 
diet, or; hypoglycemic agent and a restricted diet.  Diabetes 
that requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling.  Diabetes 
that requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year, or 
twice a month visits to a diabetic care provider; plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  Diabetes 
mellitus is evaluated as 100 percent disabling when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year, or weekly visits to 
a diabetic care provider; plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  A note to that 
Diagnostic Code further states that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

In this case, a comparison of the revised regulations with 
the regulations in effect prior to May 1996 does not show 
that one set of criteria is facially more favorable than the 
other.  Accordingly, the Board will consider the claim under 
both the old and the new rating criteria.  The veteran will 
not be prejudiced by this because the RO considered both 
criteria in evaluating the service-connected diabetes 
mellitus and provided the veteran with notice of both 
versions of the rating criteria in the statement of the case 
(SOC), dated May 1995, and the supplemental SOC, dated May 
1999, and therefore due process requirements have been met.  
See VAOPGPREC 11-97 (March 25, 1997); Bernard v. Brown, 4 Vet 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet App. 308, 
312-13 (1991). 

The Board finds that moderately severe disability is not 
shown, so that a 40 percent evaluation is not warranted under 
the regulations in effect prior to May 7, 1996.  Although the 
evidence shows that the veteran is to follow a restrictive 
diet, it does not show that he requires a large insulin 
dosage, or that careful regulation of activities, i.e. 
avoidance of strenuous occupational and recreational 
activities, is present.  Importantly, the October 1995 and 
December 1997 VA examinations show that insulin is not 
required but, rather, that the veteran takes oral medication.  
Although the examiner of the December 1997 examination opined 
that the veteran might require insulin in the near future, he 
does not require it now. 

Second, this claim was remanded in October 1995 for 
clarification of the examiner's statement that the veteran 
"does regulate his activities."  However, the December 1997 
examination shows that this restriction was described as 
minimal.  Specifically, the examiner noted that "The veteran 
is 75 years of age...[b]ased on the diabetes itself, ... he is 
not having any real problems except for the problem of 
impotence.  We know that [his] diabetes is under good control 
at this time because [ ] the surgical procedures on the knees 
have been accomplished without any apparent complications at 
this time."  Thus, "avoidance of strenuous occupational and 
recreational activities" is also not shown by the evidence 
of record.  Although the veteran is to follow a restrictive 
diet, the preponderance of the evidence is against the 
assignment of a 40 percent evaluation under the criteria in 
effect prior to May 7, 1996.  In addition, the preponderance 
of the evidence is against the assignment of a 40 percent 
evaluation under the criteria in effect from and after May 7, 
1996.  As indicated above, the medical evidence of record 
does not show that insulin is required, which is a predicate 
for a 40 percent evaluation, or that regulation of activities 
is shown.  

The evidence also does not show that a 60 percent evaluation 
is warranted.  Specifically, it does not document severe 
diabetes with episodes of ketoacidosis or hypoglycemic 
reactions, "but with considerable loss of weight and 
strength", and with mild complications or beginning ocular 
disturbances.  First, the October 1995 VA examination report 
shows that no episodes of ketoacidosis or hypoglycemic 
reactions.  The July 1997 report shows that the "veteran had 
to take sugar occasionally, that he might get a little dizzy 
and sweaty, but that this was just occasional", that some 
mild complications or ocular disturbances were shown, i.e., 
the examiner noted some mild vascular disturbances and the 
veteran complained of pruritus ani, and that the eye 
treatment records show that the veteran manifested some 
diabetic refractive shift; however, we must point out that 
the medical evidence does not show that the veteran 
manifested considerable loss of weight and strength.  
Specifically, it is noted in the December 1997 VA examination 
report that he lost 7 pounds, and that there was loss of 
strength; however, the examiner noted that the veteran was to 
be on a restrictive diet, and that there was some question as 
to whether he was following it.  Thus, the Board finds that 
considerable loss of weight and strength is not shown.  

Although mild complications are found, the criteria in effect 
prior to May 7, 1996 requires that severe diabetes be 
manifested for the assignment of a 60 percent evaluation, 
which is set forth by the criteria as [not only] episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength... (italics added).  A review of 
the record does not show that considerable loss of weight and 
strength is shown.  Thus, the preponderance of the evidence 
is against a 60 percent evaluation under the criteria in 
effect prior to May 1996.  

Similarly the preponderance of the evidence is against the 
assignment of a 60 percent rating under the regulations in 
effect from and after May 7, 1996.  That is, the evidence 
does not show that insulin or regulation of activities is 
shown, as indicated above.  In addition, episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits or a 
diabetic care provider are not shown.  

Finally, the preponderance of the evidence is against a 100 
percent evaluation, under either set of criteria.  First, a 
pronounced, uncontrolled diabetes disability is not shown, 
repeated episodes of ketoacidosis or hypoglycemic reactions 
with progressive loss of weight and strength are not shown, 
nor are severe complications, under the old criteria.  
Second, under the revised criteria, diabetes requiring more 
than one injection of insulin is not shown, nor is 
ketoacidosis or hypoglycemic reactions requiring three 
hospitalizations per year or weekly visits to a diabetic care 
provider.  Therefore, the preponderance of the evidence is 
against the assignment of a 100 percent evaluation.  

Thus, as an increased evaluation is not shown under either 
the regulations in effect prior to, or from and after May 7, 
1996, and neither set of criteria is more favorable to the 
veteran.  

The veteran stated, in a May 1997 VA Form 21-4138, that 
although his diabetes was increasing in severity, he wanted 
"to stay off the needles", and, additionally, the July 1997 
examiner speculated that he might begin insulin treatment in 
the near future.  Nevertheless, although the current medical 
evidence does not show that he uses insulin, he is free to 
submit an increased rating claim at any time should he 
require insulin in the future. 

In conclusion, as the preponderance of the evidence is 
against an evaluation greater than 20 percent for diabetes, 
the claim must be denied.  



ORDER

Entitlement to an evaluation greater than 20 percent for 
diabetes is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

